530 So. 2d 861 (1988)
Ex parte David WALLACE.
(Re David Wallace and Wayne Walker v. State).
87-550.
Supreme Court of Alabama.
July 29, 1988.
Christopher Knight of Haas & Knight, Mobile, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 530 So. 2d 849.
BEATTY, Justice.
Writ Denied.
TORBERT, C.J., and ALMON, SHORES and HOUSTON, JJ., concur.
MADDOX, JONES and ADAMS, JJ., dissent.
STEAGALL, J., not sitting.
MADDOX, Justice (dissenting).
I refer to my dissent filed in Ex parte Walker, 530 So. 2d 856 (Ala.1988), and reiterate my belief that certiorari should be granted in view of the Court's recent decision in Ex parte Branch, 526 So. 2d 609 (Ala.1987).
JONES and ADAMS, JJ., concur.